Name: Commission Regulation (EEC) No 2768/92 of 23 September 1992 adopting definitive measures on the issuing of STM licences for milk and milk products in regard to Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 9. 92 Official Journal of the European Communities No L 280/17 COMMISSION REGULATION (EEC) No 2768/92 of 23 September 1992 adopting definitive measures on the issuing of STM licences for milk and milk products in regard to Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 (1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten and Portugal (3), as last amended by Regulation (EEC) No 705/92 (4), fixes the indicative ceiling for imports into Spain of certain products in the milk and milk products sector for 1992 ; Whereas applications for STM licences lodged in the Community of Ten during the period 20 to 24 July 1992 for cheese categories 5 and 6, 3 to 8 August 1992 for cheese category 5a and 17, to 21 August 1992 for cheese category 4 relate to quantities in excess of that fraction of the indicative ceiling set aside for the month of August 1992 ; Whereas the Commission adopted, by an emergency procedure, suitable interim protective measures by Regu ­ lation (EEC) No 2184/92(0, (EEC) No 2380/92 0 and (EEC) No 2500/92 f) ; whereas definitive measures must be adopted ; whereas, in view of the market situation in Spain, an increase in indicative ceilings cannot be contemplated at present ; Whereas, as part of the definitive measures referred to in Article 85 (3) of the Act, the suspension of the issuing of STM licences provided for in the abovementioned Regu ­ lation until the end of the month of August 1992 should be confirmed ; whereas Regulation (EEC) No 21 84/92 set the date from which further applications could be lodged for all products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The issuing of STM licences applied for in the Commu ­ nity of Ten for products in the milk and milk products sector as referred to in Regulations (EEC) No 2184/92, (EEC) No 2380/92 and (EEC) No 2500/92 is hereby defi ­ nitively suspended for the month of August of 1992. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3. 1986, p. 106. (2) OJ No L 293, 27. 10. 1988, p. 7. (3) OJ No L 58, 1 . 3. 1986, p. 28. (4) OJ No L '75, 31 . 3. 1992, p. 29. 0 OJ No L 217, 31 . 7. 1992, p. 87. 0 OJ No L 232, 14. 8 . 1992, p. 24. 0 OJ No L 248, 28. 8 . 1992, p. 64.